OPINION

Per Curiam:

The appellant, Fred L. Eikelberger, complained to the Nevada State Board of Accountancy regarding certain alleged unprofessional services rendered by a certified public accountant who was licensed to practice in Nevada. The Board, after investigating Eikelberger’s charges, filed a complaint against the C.P.A. Formal hearings were held, and witnesses, including Eikelberger, testified before the Board. The C.P.A. was disciplined. Eikelberger, however, was displeased with the punishment imposed. He appealed the Board’s decision to the district court, seeking a review of its order. The district judge, finding Eikelberger had no standing to file the petition for review because he was not an aggrieved party within the meaning of NRS 628.410,1 dismissed the petition. We agree. The law is well settled that the right to review an administrative *100decision is limited to those parties to the proceedings before the administrative agency whose rights, privileges, or duties are affected by the decision. See Wyoming State Bd. of Accountancy v. Macalister, 493 P.2d 1268 (Wyo. 1972); Castleman v. Civil Serv. Comm’n, 206 N.E.2d 514 (Ill.App. 1965).
The order of the court below is affirmed.

 NRS 628.410, in relevant part:
“10. Any person adversely affected by any order of the board may obtain a review thereof by filing a written petition for review with the district court within 30 days after the entry of the order. . . .”